MEMORANDUM**
California state inmate Mark Conrad Faurot, II, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1988 action against California Superior Court Judge Guy M. Young. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed this action because all of the allegations against Judge Young concern acts normally performed by judges in their judicial capacity. See Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir.1998) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.